Title: Joseph C. Cabell to Thomas Jefferson, 13 February 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
13 Feb: 1818.
                    
                    I cannot find among the Delegates from Louisa and the neighbouring counties a person with to whom I should like to entrust your papers in the case of Mr Des Essarts. The Senator mentioned in one of my late letters is too loose in his habits of business to expect from him a complete & satisfactory execution of  such a commission. Mr Johnson of the Senate has paid particular attention to the Land Laws. With him I have conferred on the subject. He supposed the lands may have been escheated: but upon enquiry in the Auditor’s office I found that not no escheat had yet taken place. He thinks they are escheatable, and advised me to be very cautious how I proceeded in my enquiries, because members might avail themselves of the information I might give, to get the Land escheated. The only member to whom I had spoken on the subject was Mr D. the Senator from that Quarter. Mr Johnson knows of no suitable person to charge with so delicate an enquiry. It occurs to me that your best plan will be to enclose the papers to Chancellor Carr, who is acquainted with characters in that quarter of the state, and to desire him to confide the business to a suitable agent. With this view I now enclose you the copies of the papers which I had made in order to convey to such person as I might select a full knowledge of the affair. I can only add my regret that I should be unable to effect the object you desired.
                    On the 11th inst the House of Delegates went into Committee of the whole on the School bill, when your bill was offered as a substitute for the Bill of the Committee, and I am mortified to inform you that it received very few votes, whilst the substitute of Hill of King William, containing a provision for the poor only, was adopted. The disposition of the present House of Delegates is now manifest, for a small appropriation for the education of the poor, and the application of the rest of the fund to the payment of the debts of the State. Col: Green of the Senate suggested this idea at the last session: but since that period, he has so far changed his opinion as to favor an appropriation for the Higher seminaries at the same time. At least, as he informed me at the commencement of the session, he would advocate an appropriation to the Central College. From this circumstance, and what I know of the sentiments of the members of the Senate, I am incline of opinion that the fund will not be misapplied at this session: but I utterly despair of any thing being done either for the general system or for the Central College. Indeed from the few votes your bill obtained, I now doubt the propriety of making any application whatever on behalf of the Central College, least the result might not only be unfavorable, but mortifying. If therefore you have not drafted the Bill requested in my last, it is scarcely worth your proper that I should now put you to that trouble. But if you have done so, it may not be amiss to send it on: because, if the present prospect should continue, it might be kept back till another session. Mr Garth spoke to me some time past, in regard to an augmentation of the Lottery of the College. I find that the President & Directors of the Literary Fund are authorized to sell Lotteries for 5 pr Cent of the profits: and I presume from some conversation I have had with Mr Nicholas that they would be unable to accomodate us without demanding the 5 pr Cent. In the present posture of affairs, shall I get a bill brought in to augment the Lottery or not? The session is hastening to a close, and we have no time to lose. Indeed, Sir, the conduct and character of the present House of Delegates are so despicable, that I should fear the result of an application to them, even for a Lottery. I cannot but think that the Staunton & Lexington interests as developed in my former letters, together with a presbyterian interest, have contributed largely to the overthrow of the interests of Science & literature in the present Genl Assembly. There is a Junto however in the middle country delegation that has doubtless been very mischievous on this occasion. They are hostile to the Central College, principally, I believe, because of their hostility to Some of the persons who support it. Ma Yancey of Buckingham, Miller of Powhatan, & Mallory of Orange, are of this group. Everett is closely allied to them: and it was thro’ the agency of this Junto, that he got 74 votes (within 4 of a majority) as a member of the board of public works. Everett induced Judge Brooke to believe that he was very anxious to get the funds of the Cincinnati for the Central College. But I am confident he is an enemy in his heart to the Institution, because he dreads its future influence on the public mind in the upper country. When I found that Mallory of Orange had gone over to the Rockbridge party, I was satisfied that the whole of that Interest would be against us. The Doctor is a Candidate for the County of Albemarle. Should he come down next winter, he will be another member added to the Junto. This little man & his friends give me some part of the credit of turning him from the Council. I am not entitled to it, nor did I endeavor to retain him. I have for some years known his character and sincerely despise him. Himself & little Mallory of Orange are two  of the veriest intrigants I have ever known in the Legislature of Virginia and should they, Yancey, & Miller meet here, next year, they will endeavor to take the State Government into their Hands. It was that faction that put in yancey as a member of the board of public works, in preference to Col: Nicholas. Everett has actually thro’ the instrumentality of these & other adherents, created a sort of party in the assembly: he represents himself as persecuted by you & your friends, and in defiance of the total absence of all testimony, runs the round of calumny and makes it a source of popularity. In short, sir, there is a party of inferior men in the district of in which you reside, who, aware, of their inability to rise above the heads of the men of real merit, by any fair means, are endeavoring to embody their influence and to force their way into the first offices of State. It is of infinite importance to the best interests of this State to send some able & virtuous men to the next Assembly. I write you confidentially, & am with the highest esteem your faithful friend
                    Joseph C. Cabell
                 